COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER ON MOTION FOR REHEARING

Appellate case name:      Belmont Village Hunters Creek TRS, LLC, Belmont Three, LLC,
                          Belmont Village Hunters Creek, LLC, Belmont Village, L.P. and
                          Belmont BP Investors, LLC v. William Marshall, Individually and as
                          Executor of the Estate of Charlotte Marshall, deceased, Catherine
                          Marshall and David Marshall

Appellate case number:    01-18-00984-CV

Trial court case number: 2017-75214

Trial court:              164th District Court of Harris County

       The motion for rehearing filed September 4, 2020, is DENIED.

Judge’s signature: __/s/ Richard Hightower_____________________________
                   Acting for the Court

Panel consists of Justices Kelly, Hightower, and Countiss.

Date: __December 3, 2020__________________